DETAILED ACTION
Remarks
The instant application having Application Number 16/377621 filed on April 8, 2019 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Continuation Statement
Application 16/377621, filed on 04/08/2019 is a continuation of 15/215,090, filed on 07/20/2016, now U.S. Patent No. 10,255,369.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,255,369.  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Patent No. 10,255,369 claim 1
Instant Application No. 16/377621 claim 1
1. An electronic system comprising: 
a memory comprising a device identification (ID) group database; and 
a hardware processor configured to: 
preliminarily determine that a first-type device ID and a second-type device ID identify a same device; 

group the first-type device ID and the second-type device ID into a device ID group in response to the preliminary determination; 

determine a plurality of initial scores for the device ID group, wherein each of the plurality of initial scores is determined for at least one of a plurality of time slots associated with the device ID group and a network address; 

calculate a score for the device ID group based upon the plurality of initial scores; 

confirm that the first-type device ID and the second-type device ID both identify the same device based on the score; and 

store the first-type device ID and the second-type device ID as linked together in the device ID group database in response to the confirmation.

a memory comprising a device identification (ID) group database; and 
a hardware processor configured to: 
preliminarily determine that a first-type device ID and a second-type device ID identify a same device;

 group the first-type device ID and the second-type device ID into a device ID group in response to the preliminary determination; 







calculate a score for the device ID group; 


confirm that the first-type device ID and the second-type device ID both identify the same device based on the score; and

store the first-type device ID and the second-type device ID as linked together in the device ID group database in response to the confirmation.


As exemplarily illustrated in Table 1 above, both are directed to device identification for multiple device IDs. Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in Patent No. 10,255,369 as the differences between them would not change the scope of the invention.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson, 136 USPQ 184.  See also MPEP § 804.
Independent claims 15 and 18 are substantially encompass the system recited in claim 1 and are also being rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,255,369 .

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 15 and 18 are vague and indefinite because the phrase "calculating a score" has not been clearly defined in the claim.  Examiner is not sure how and what would constitute “calculating a score”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I). Appropriate correction is required.
The Examiner has given the phrase " calculating a score " its broadest reasonable interpretation.  For examination purposes, all claim interpretation is predicated upon the broadest reasonable interpretation of the claim terms which would be fairly conveyed to one of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US Patent Publication No. 2014/0281031 A1, ‘O’Connor’, hereafter) in view of Matthews et al. (US Patent Publication No. , ‘Matthews’, hereafter).

Regarding claim 1. O’Connor teaches an electronic system comprising: 
a memory comprising a device identification (ID) group database; and a hardware processor (The system includes a processor and a memory including instructions that when executed cause the processor to receive a request for content from a requesting device, the request for content including an identifier associated with the requesting device, O’Connor [0006]) configured to: 
preliminarily determine that a first-type device ID and a second-type device ID identify a same device; group the first-type device ID and the second-type device ID into a device ID group in response to the preliminary determination (The data set can include one or more entries, one for each device included in a cluster, and one or more entries can include a cluster cookie identifier, a device identifier, and an IP address associated with the requesting device. The data set can be periodically purged of IP addresses. The IP addresses for all entries in a cluster can be associated with a same subnet. All of the requesting devices in a cluster can be associated at least at one time with a same router, O’Connor [0005-0007.  Devices 106 that are used by various members of the same family can be grouped into a cluster if all of the devices access content through the same router over a given time period, O’Connor [0022-0023], [0036], [0039]); 
store the first-type device ID and the second-type device ID as linked together in the device ID group database in response to the confirmation (determining whether the received request includes a cluster identifier (e.g., a cluster cookie), and when not, returning a cluster identifier (e.g., cookie) to the requesting device and storing, in a data set associated with the cluster, information including the identifier associated with the requesting device (e.g., the IP address), O’Connor [0004-0007].  A data store of clusters 121 can store information for devices that have been grouped into a cluster. For example, devices 106 that are used by various members of the same family can be grouped into a cluster if all of the devices access content through the same router over a given time period, O’Connor [0022], [0038], [0042], [0062]).
O’Connor does not teach
calculate a score for the device ID group; 
confirm that the first-type device ID and the second-type device ID both identify the same device based on the score;
However, Matthews teaches 
calculate a score for the device ID group (obtaining a time-based vector of total levels of consumption of the utility by the group of devices during the given measurement period; for each of a plurality of group-states, wherein each group-state corresponds to each device in the group of devices being in a corresponding device-state, calculating a score representing a likelihood that the group of devices is in the group-state during the given measurement period, Matthews [0007], [0103-0105], [0110-0111]); 
confirm that the first-type device ID and the second-type device ID both identify the same device based on the score (identifying, based at least in part on the calculated scores, a most likely group-state for the group of devices, Matthews [0007], [0110-0111]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of O’Connor and Matthews before him/her, to modify O’Connor with the teaching of Matthews’s method of identifying consumption of a utility by devices in a group of devices.  One would have been motivated to do so for the benefit of grouping devices based on a calculated score in order to reliably and accurately monitor devices and their performances (Matthews, Abstract, [0007]).
Regarding claim 2. O’Connor as modified teaches, wherein the preliminarily determining that the first- type device ID and the second-type device ID identify the same device is based upon a determination that the first-type device ID and the second-type device ID are both associated with a same network address (The data set can include one or more entries, one for each device included in a cluster, and one or more entries can include a cluster cookie identifier, a device identifier, and an IP address associated with the requesting device. The data set can be periodically purged of IP addresses. The IP addresses for all entries in a cluster can be associated with a same subnet (i.e., first-type device ID and the second-type device ID are both associated with a same network address), O’Connor [0005-0007]).  
Regarding claim 3. O’Connor as modified teaches, wherein the same network address comprises an Internet Protocol (IP) address (The data set can include one or more entries, one for each device included in a cluster, and one or more entries can include a cluster cookie identifier, a device identifier, and an IP address associated with the requesting device. The data set can be periodically purged of IP addresses. The IP addresses for all entries in a cluster can be associated with a same subnet (i.e., first-type device ID and the second-type device ID are both associated with a same network address), O’Connor [0005-0007], [0057]). 
Regarding claim 4. O’Connor does not teach, wherein the preliminarily determining that the first- type device ID and the second-type device ID identify the same device is based upon a determination that the first-type device ID and the second-type device ID are both associated with a same time slot.  
However, Matthews teaches wherein the preliminarily determining that the first- type device ID and the second-type device ID identify the same device is based upon a determination that the first-type device ID and the second-type device ID are both associated with a same time slot (Matthews [0007], [0103-0105]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of O’Connor and Matthews before him/her, to modify O’Connor with the teaching of Matthews’s method of identifying consumption of a utility by devices in a group of devices.  One would have been motivated to do so for the benefit of grouping devices based on a calculated score in order to reliably and accurately monitor devices and their performances (Matthews, Abstract, [0007]).
Regarding claim 5. O’Connor does not teach, wherein the hardware processor is further configured to calculate a summation of a plurality of initial scores for the device ID group to determine the score.
However, Matthews teaches wherein the hardware processor is further configured to calculate a summation of a plurality of initial scores for the device ID group to determine the score (obtaining a time-based vector of total levels of consumption of the utility by the group of devices during the given measurement period; for each of a plurality of group-states, wherein each group-state corresponds to each device in the group of devices being in a corresponding device-state, calculating a score representing a likelihood that the group of devices is in the group-state during the given measurement period, Matthews [0007], [0103-0105]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of O’Connor and Matthews before him/her, to modify O’Connor with the teaching of Matthews’s method of identifying consumption of a utility by devices in a group of devices.  One would have been motivated to do so for the benefit of grouping devices based on a calculated score in order to reliably and accurately monitor devices and their performances (Matthews, Abstract, [0007]).
Regarding claim 8. O’Connor does not teach, wherein the hardware processor is further configured to: determine first cardinalities of first-type device IDs and second cardinalities of second-type device IDs, each of the first cardinalities and each of the second cardinalities corresponding to one of a plurality of time slots associated with the device ID group, wherein a plurality of initial scores for the device ID group are determined based on the first cardinalities and the second cardinalities.
However, Matthews teaches wherein the hardware processor is further configured to: determine first cardinalities of first-type device IDs and second cardinalities of second-type device IDs, each of the first cardinalities and each of the second cardinalities corresponding to one of a plurality of time slots associated with the device ID group, wherein a plurality of initial scores for the device ID group are determined based on the first cardinalities and the second cardinalities (obtaining a time-based vector of total levels of consumption of the utility by the group of devices during the given measurement period; for each of a plurality of group-states, wherein each group-state corresponds to each device in the group of devices being in a corresponding device-state, calculating a score representing a likelihood that the group of devices is in the group-state during the given measurement period, Matthews [0007], [0103-0105]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of O’Connor and Matthews before him/her, to modify O’Connor with the teaching of Matthews’s method of identifying consumption of a utility by devices in a group of devices.  One would have been motivated to do so for the benefit of grouping devices based on a calculated score in order to reliably and accurately monitor devices and their performances (Matthews, Abstract, [0007]).
Regarding claim 14. O’Connor as modified teaches, wherein the first-type device ID is associated with at least one of a web browser or an application, and the second-type device ID is associated with at least one of a second web browser or a second application, at least one the web browser or the application and at least one of the second web browser or the second application being configured to run on the same device (allocating devices into a common cluster, e.g., based on Internet protocol (IP) address heuristics, … the cluster information can be used with information about websites visited by users using devices in the cluster, in order to provide content, O’Connor [0018].  A user device 106 typically includes one or more user applications, such as a web browser, … A user device 106 can request resources 105 from a website, O’Connor [0026-0027]).
Regarding claim 15.  O’Connor teaches a method comprising:  
39although claim 15 directed to a method, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the method recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claim 16. O’Connor as modified teaches, wherein the one or more criteria comprises a determination that the first-type device ID and the second-type device ID are both associated with a same network address (The data set can include one or more entries, one for each device included in a cluster, and one or more entries can include a cluster cookie identifier, a device identifier, and an IP address associated with the requesting device. The data set can be periodically purged of IP addresses. The IP addresses for all entries in a cluster can be associated with a same subnet (i.e., first-type device ID and the second-type device ID are both associated with a same network address), O’Connor [0005-0007]).  
Regarding claim 17. O’Connor does not teach, wherein the one or more criteria comprises a determination that the first-type device ID and the second-type device ID are both associated with a same time slot.  
However, Matthews teaches wherein the one or more criteria comprises a determination that the first-type device ID and the second-type device ID are both associated with a same time slot (Matthews [0007], [0103-0105]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of O’Connor and Matthews before him/her, to modify O’Connor with the teaching of Matthews’s method of identifying consumption of a utility by devices in a group of devices.  One would have been motivated to do so for the benefit of grouping devices based on a calculated score in order to reliably and accurately monitor devices and their performances (Matthews, Abstract, [0007]).
Regarding claim 18. O’Connor teaches a non-transitory computer readable storage medium comprising instructions that, when executed by a hardware processor (a computer-readable storage device and comprising instructions. The instructions, when executed by a processor, cause the processor to: receive a request for content from a requesting device, the request for content including an identifier associated with the requesting device, O’Connor [0007], [0073-0074), implement operations comprising: 
although claim 18 directed to a medium, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the medium recited in claim 18. Therefore; claim 10 is rejected for at least the same reason as claim 1 above.
Regarding claim 19. O’Connor as modified teaches, wherein the grouping is responsive to determining that the first-type device ID and the second-type device ID are both associated with a same network address (The data set can include one or more entries, one for each device included in a cluster, and one or more entries can include a cluster cookie identifier, a device identifier, and an IP address associated with the requesting device. The data set can be periodically purged of IP addresses. The IP addresses for all entries in a cluster can be associated with a same subnet (i.e., first-type device ID and the second-type device ID are both associated with a same network address), O’Connor [0005-0007]).  
Regarding claim 20. O’Connor does not teach, wherein the grouping is responsive to determining that the first-type device ID and the second-type device ID are both associated with a same time slot (Matthews [0007], [0103-0105]).
However, Matthews teaches wherein the grouping is responsive to determining that the first-type device ID and the second-type device ID are both associated with a same time slot.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of O’Connor and Matthews before him/her, to modify O’Connor with the teaching of Matthews’s method of identifying consumption of a utility by devices in a group of devices.  One would have been motivated to do so for the benefit of grouping devices based on a calculated score in order to reliably and accurately monitor devices and their performances (Matthews, Abstract, [0007]).

Allowable Subject Matter
Claims 6, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 7 and 10-12 those claims would be allowable by the virtue of their dependency on objected claims 6 and 9 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:00AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168